UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Balter Long/Short Equity Fund January 31, 2015 Item 1. Schedule of Investments. Balter Long/Short Equity Fund SCHEDULE OF INVESTMENTS AT JANUARY 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 66.6% Automobiles & Components: 0.5% Motorcar Parts of America, Inc. * ^ $ Commercial& Professional Services: 1.1% Franklin Covey Co. * ^ Korn/Ferry International * ^ Waste Connections, Inc. ^ Communication Equipment: 1.1% COM DEV International Ltd. * ^ Consumer Durables & Apparel: 0.5% Unifi, Inc. * ^ Consumer Services: 1.0% Good Times Restaurants, Inc. * ^ Unibet Group PLC -^ Diversified Financials: 2.1% Berkshire Hathaway, Inc. - Class B * ^ Moody's Corp. Texas Pacific Land Trust ^ Zenkoku Hosho Co. Ltd. ^ Energy: 5.4% Aegean Marine Petroleum Network, Inc. ^ Ardmore Shipping Corp. Bankers Petroleum Ltd. * ^ Era Group, Inc. * Golar LNG Partners LP Gulfport Energy Corp. * ^ Mitcham Industries, Inc. * ^ Parex Resources, Inc. * ^ Xtreme Drilling & Coil Services Corp. * ^ Food, Beverage & Tobacco: 1.5% Bakkafrost P/F ^ Boulder Brands, Inc. * ^ Inventure Foods, Inc. * ^ Marine Harvest ASA Health Care Equipment & Services: 6.0% AAC Holdings, Inc. * ^ ABIOMED, Inc. * ^ AtriCure, Inc. * ^ BioTelemetry, Inc. * ^ $ Edwards Lifesciences Corp. * ^ Ensign Group, Inc. ^ Healthways, Inc. * ^ Invacare Corp. Iridex Corp. * ^ Masimo Corp. * ^ NxStage Medical, Inc. * ^ OraSure Technologies, Inc. * ^ Spectranetics Corp. * ^ Vascular Solutions, Inc. * ^ Household & Personal Products: 0.3% MusclePharm Corp. * ^ Materials: 1.0% Martin Marietta Materials, Inc. ^ U.S. Concrete, Inc. * ^ Media: 7.3% Liberty Broadband Corp. - Class C * ^ Liberty Global PLC - Class C * ^ Liberty Media Corp. - Class C * ^ Media General, Inc. * ^ Nexstar Broadcasting Group, Inc. - Class A ^ Reading International, Inc. - Class A * ^ Sirius XM Holdings, Inc. * Starz - Class A * Mining: 0.2% Badger Daylighting Ltd. ^ Pharmaceuticals, Biotechnology & Life Sciences: 8.0% Alexion Pharmaceuticals, Inc. * ^ Auspex Pharmaceuticals, Inc. * ^ Bluebird Bio, Inc. * ^ Cancer Genetics, Inc. * ^ Enanta Pharmaceuticals, Inc. * ^ Medivation, Inc. * ^ MiMedx Group, Inc. * ^ Myriad Genetics, Inc. * ^ Nippon Shinyaku Co. Ltd. ^ Repligen Corp. * Taro Pharmaceutical Industries Ltd. * ^ Retailing: 0.7% Ryohin Keikaku Co. Ltd. ^ TripAdvisor, Inc. * ^ Semiconductors & Semiconductor Equipment: 6.5% Brooks Automation, Inc. ^ $ Exar Corp. * ^ Ferrotec Corp. ^ FormFactor, Inc. * ^ Integrated Device Technology, Inc. * ^ LMS Co. Ltd. Micrel, Inc. ^ Microchip Technology, Inc. ^ Pixelworks, Inc. * ^ Qorvo, Inc. * Silicon Motion Technology Corp. - ADR ^ Skyworks Solutions, Inc. ^ SunEdison, Inc. * ^ Vitesse Semiconductor Corp. * ^ Xcerra Corp. * ^ Software & Services: 14.3% Actua Corp. * ^ Alliance Data Systems Corp. * ^ Allot Communications Ltd. * ^ Callidus Software, Inc. * ^ CANCOM SE ^ Constant Contact, Inc. * ^ Criteo SA - ADR * ^ Ebix, Inc. ^ Glu Mobile, Inc. * ^ Information Services Group, Inc. ^ Lionbridge Technologies, Inc. * ^ LogMeIn, Inc. * ^ MasterCard, Inc. - Class A ^ Perficient, Inc. * ^ Proofpoint, Inc. * ^ PROS Holdings, Inc. * ^ Rubicon Project, Inc. * ^ Saba Software, Inc. * ^ SMS Co. Ltd. SPS Commerce, Inc. * ^ TiVo, Inc. * ^ Visa, Inc. - Class A ^ Technology Hardware & Equipment: 6.9% Apple, Inc. ^ Avid Technology, Inc. * ^ CalAmp Corp. * ^ Extreme Networks, Inc. * ^ Newport Corp. * ^ Numerex Corp. - Class A * ^ OSI Systems, Inc. * ^ Procera Networks, Inc. * ShoreTel, Inc. * ^ Telecommunication Services: 0.7% inContact, Inc. * ^ $ Monitise PLC * Transportation: 1.5% AMERCO * ^ Japan Airlines Co. Ltd. TOTAL COMMON STOCKS (Cost $84,544,051) $ RIGHTS: 0.0% Furiex Pharmaceuticals, Inc. Contingent Valued Right * (1) $ TOTAL RIGHTS (Cost $0) $ SHORT-TERM INVESTMENTS: 32.8% Money Market Funds: 32.8% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% ** $ Invesco Short-Term Investment Trust Treasury Portfolio, 0.01% ** TOTAL SHORT-TERM INVESTMENTS (Cost $43,863,764) $ TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $128,407,815) $ Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. ** The rate quoted is the annualized seven-day effective yield as of January 31, 2015. ^ All or a portion of the shares have been committed as collateral for securities sold short. Level 3 security. See Summary of Fair Value Exposure for more information. ADR American Depositary Receipt PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Balter Long/Short Equity Fund SCHEDULE OF SECURITIES SOLD SHORT* AT JANUARY 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 25.6% Automobiles & Components: 1.3% Dorman Products, Inc. $ Motorcar Parts of America, Inc. Tesla Motors, Inc. Banks: 1.0% Canadian Western Bank Cullen/Frost Bankers, Inc. Home Capital Group, Inc. Standard Chartered PLC Capital Goods: 3.7% Advanced Drainage Systems, Inc. American Railcar Industries, Inc. AMTEK, Inc. Dynamic Materials Corp. Esterline Technologies Corp. GEA Group AG Generac Holdings, Inc. Kubota Corp. NOW, Inc. Orbital Sciences Corp. OSRAM Licht AG TAL International Group, Inc. Titan International, Inc. TransDigm Group, Inc. Veritiv Corp. Commercial& Professional Services: 1.3% Nielsen NV Stericycle, Inc. VSE Corp. WageWorks, Inc. Consumer Durables & Apparel: 0.4% Installed Building Products, Inc. Polaris Industries, Inc. PVH Corp. Consumer Services: 3.3% 2U, Inc. Buffalo Wild Wings, Inc. Habit Restaurants, Inc. - Class A La Quinta Holdings, Inc. McDonald's Corp. $ Peak Resorts, Inc. Pinnacle Entertainment, Inc. Energy: 1.9% Bristow Group, Inc. CanElson Drilling, Inc. CARBO Ceramics, Inc. Gulfport Energy Corp. Hornbeck Offshore Services, Inc. Mullen Group Ltd. Oceaneering International, Inc. Pulse Seismic, Inc. SEACOR Holdings, Inc. U.S. Silica Holdings, Inc. Food & Staples Retailing: 0.7% Fairway Group Holdings Corp. METRO AG Woolworths Ltd. Food, Beverage & Tobacco: 0.6% Freshpet, Inc. Remy Cointreau SA Health Care Equipment & Services: 1.7% Acadia Healthcare Co., Inc. Athenahealth, Inc. Bio-Reference Laboratories, Inc. Chemed Corp. GN Store Nord A/S HealthStream, Inc. IPC Healthcare, Inc. Meridian Bioscience, Inc. Household & Personal Products: 0.4% Avon Products, Inc. Nu Skin Enterprises, Inc. - Class A Materials: 0.3% Flotek Industries, Inc. Olin Corp. Pharmaceuticals, Biotechnology & Life Sciences: 1.0% Endo International PLC Galenica AG Orexo AB Synageva BioPharma Corp. Tekmira Pharmaceuticals Corp. Real Estate: 0.2% Jones Lang LaSalle, Inc. Retailing: 2.3% Big 5 Sporting Goods Corp. $ The Gap, Inc. Gordmans Stores, Inc. Group 1 Automotive, Inc. Men's Wearhouse, Inc. Monro Muffler Brake, Inc. Tuesday Morning Corp. Semiconductors & Semiconductor Equipment: 1.2% ASML Holding NV - NYRS Canadian Solar, Inc. Fairchild Semiconductor International, Inc. JA Solar Holdings Co. Ltd. - ADR Monolithic Power Systems, Inc. SunPower Corp. Software & Services: 3.5% Akamai Technologies, Inc. Cardtronics, Inc. Demandware, Inc. Dena Co. Ltd. FactSet Research Systems, Inc. Gemalto NV Heartland Payment Systems, Inc. International Business Machines Corp. ManTech International Corp. - Class A NeuStar, Inc. - Class A Qlik Technologies, Inc. Qualys, Inc. Rackspace Hosting, Inc. Symantec Corp. Teradata Corp. Trulia, Inc. Ultimate Software Group, Inc. Technology Hardware & Equipment: 0.8% Sierra Wireless, Inc. Trimble Navigation Ltd Western Digital Corp. Telecommunication Services: 0.0% Straight Path Communications, Inc. - Class B Transportation: 0.0% Covenant Transportation Group, Inc. - Class A TOTAL COMMON STOCKS (Proceeds $36,038,772) $ EXCHANGE TRADED FUNDS: 4.1% Direxion Daily Junior Gold Miners Index Bear 3X Shares $ Direxion Daily Semiconductors Bear 3X Shares iShares MSCI Australia ETF iShares MSCI South Korea Capped ETF iShares MSCI Turkey ETF iShares Russell 2000 ETF iShares Russell 2000 Growth ETF Market Vectors Semiconductor ETF ProShares Ultra VIX Short-Term Futures ETF ProShares UltraPro Short Russell 2000 TOTAL EXCHANGE TRADED FUNDS (Proceeds $5,563,104) $ EXCHANGE TRADED NOTES: 0.2% iPATH S&P hort-Term Futures ETN $ VelocityShares 3X Inverse Natural Gas ETN VelocityShares Daily 2X VIX Short-Term ETN TOTAL EXCHANGE TRADED NOTES (Proceeds $208,729) $ Total Securities Sold Short (Proceeds $41,810,605) $ Percentages are stated as a percent of net assets. * All securities sold short are non-income producing. ADR American Depositary Receipt ETF Exchange Traded Funds ETN Exchange Traded Note NYRS New York Registry Shares PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Balter Long/Short Equity Fund SCHEDULE OF OPTIONS WRITTEN AT JANUARY 31, 2015 (Unaudited) Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN : 0.0% 16 McDonald's Corp., Expiration 02/06/2015, Strike Price $91.50 $ 38 Royal Caribbean Cruises Ltd., Expiration 02/20/2015, Strike Price $72.50 TOTAL PUT OPTIONS WRITTEN (Proceeds $4,937) $ SCHEDULE OF SWAP CONTRACTS AT JANUARY 31, 2015 (Unaudited) Unrealized Interest Rate Appreciation/ Counterparty Security Contracts Notional Amount Received/(Paid) Termination Date (Depreciation) LONG TOTAL RETURN SWAP CONTRACTS Goldman Sachs International EclatTextileCompanyLtd. $ % 5/8/2024 - 10/15/2024 $ Goldman Sachs International HermesMicrovision,Inc. % 5/8/2024 - 10/15/2024 Goldman Sachs International IndiviorPLC % 1/23/2025 Goldman Sachs International KingSlideWorksCo.Ltd. % 5/9/2024 - 10/16/2024 Goldman Sachs International PCHomeOnline,Inc. % 12/26/2024 Goldman Sachs International TaiwanPaihoLtd. 0.650% - 0.821 % 1/15/2025 - 2/5/2025 $ $ SHORT TOTAL RETURN SWAP CONTRACTS Goldman Sachs International Circassia Pharma Ltd. $ )% 12/11/2024 - 12/18/2024 $ Goldman Sachs International Geely Automobile Holdings Ltd. )% 12/23/2024 ) Goldman Sachs International Tesco PLC )% 11/14/2024 - 11/21/2024 ) Goldman Sachs International Weir Group PLC (0.870)% - (0.884)
